Citation Nr: 0622775	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain, with minimal bulging of the 
L4-L5 intervertebral disc.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In his January 1999 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the veteran requested a hearing before a Veterans 
Law Judge at the RO.  He had been scheduled for such a 
hearing in December 2004, but cancelled this hearing in 
November 2004. 

This matter was previously before the Board in March 2005, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.  

In an Informal Brief Of Appellant dated in July 2006, the 
veteran's representative appears to be requesting that the 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a cervical spine disorder be reopened.  
The Board does not have jurisdiction of this issue as it has 
not been adjudicated by the RO.  The issue is, therefore, 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As indicated above, this matter was previously before the 
Board in March 2005.  The Board directed that the veteran be 
afforded a VA examination by an examiner with an expertise in 
neurosurgery, so that the nature and severity of the 
veteran's current low back disability could be assessed.  Any 
radiological studies deemed necessary were to be undertaken.  
Review of the September 2005 VA neurology examination report 
shows that the veteran had been scheduled for examination, 
but that it was cancelled because of his quadriplegia and 
that he was, instead, interviewed by telephone.  However, the 
report goes on to establish that the veteran has an 
incomplete quadriplegia, that he experiences symptoms to 
include chronic pain and spasms in his entire back, and that 
his sensation diminishes below the waist.  As such, the Board 
is of the opinion that a physical examination of the veteran 
would be of merit in providing a current assessment of the 
severity of his low back disability.
 
Additionally, the September 2005 report describes that the 
veteran experiences increased upper or lower back pain and 
spasms which confine him to bed for a period of one to two 
weeks, six to eight times per year.  However, the examiner 
did not specify how many of the described incapacitating 
episodes were attributed to the veteran's service-connected 
low back disorder and which were the result of his non-
service connected cervical spine disorder.

As such, in order to comply with the Board's previous March 
2005 remand order, the veteran should be scheduled for a VA 
examination by an examiner with an expertise in neurosurgery, 
so that the nature and severity of the veteran's current low 
back disability can be assessed.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) and 38 C.F.R. § 4.1 (2005).

Finally, in the September 2005 report, it is noted that the 
veteran indicated he had gone to the local community 
emergency room for treatment of symptoms associated with his 
low back disability.  On remand, an effort should be made to 
identify and obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for his service-
connected low back disability, records of 
which have not already been associated 
with his claims folder.  The RO should 
obtain complete copies of all outstanding 
treatment records from any identified 
sources.

2.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
examiner with an expertise in neurosurgery 
to assess the severity of his service- 
connected lumbosacral strain, with minimal 
bulging of the L4-L5 intervertebral disc.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with 
conducting the examination.  Any studies 
deemed necessary should be performed.  

The examiner should be provided copies of 
the current  criteria for rating low back 
disorders, the criteria in effect prior to 
September 26, 2003, and those in effect 
prior to  September 23, 2002.  The 
examiner should make a definitive finding 
as to whether there is muscle spasm, 
identify any associated neurological 
symptoms, and  indicate whether the lumbar 
spine symptoms are chronic or acute.  The 
examiner should specifically ascertain 
whether there have been incapacitating 
episodes (defined as "a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.")  due specifically to the 
lumbar spine, and if so, note the 
frequency and the duration of such.  The 
clinical findings reported must be 
sufficiently detailed to allow for  
consideration under the prior and the 
revised criteria for rating lumbar spine 
disorders.  All functional limitations 
resulting from the lumbar spine disability 
should be  identified and the examiner 
should note whether there is any pain, 
weakened movement, excess fatigability, or  
incoordination.  

Finally, based on a detailed review of the 
file, the examiner should offer an opinion 
as to whether the limitation of motion of 
the lumbar spine as demonstrated in 
February 1999 has remained consistent or 
increased in severity, or whether such 
findings have been rendered impossible due 
to the veteran's partial quadriplegia.  
The  examiner should comment on the 
consistency of the findings with other 
findings noted at the time, as well as, 
with prior and subsequent examination 
reports.  If the  findings reported are 
determined to represent a chronic "stage" 
of increase of the disability, the 
examiner should  provide a further opinion 
(to the extent  possible) regarding the 
duration of the chronic "stage".  The 
examiner must explain the rationale for 
all opinions  given.  

3.  Review the veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full.  Specific attention is directed 
to the requested examination report.  
Ensure that the medical report is complete 
and in full compliance with the above 
directives.  If the report is deficient in 
any manner or fails to provide the 
specific opinion requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2005); see also Stegall, 
11 Vet. App. at 268.  

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



